CLD-304                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-1839
                                     ___________

                          UNITED STATES OF AMERICA

                                          v.

                          MICHAEL CURTIS REYNOLDS,
                                                                      Appellant
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Crim. No. 05-cr-00493)
                      District Judge: Honorable Edwin M. Kosik
                     ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                September 29, 2011
              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                           (Opinion filed: October 13, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

       Michael Curtis Reynolds appeals pro se from the order of the District Court

denying various motions in his criminal proceeding. We will affirm.

                                           I.

      In 2007, a federal jury found Reynolds guilty of multiple terrorism-related crimes

                                           1
and the District Court sentenced him to 360 months of imprisonment. We affirmed the

convictions in 2010. See United States v. Reynolds, 374 F. App‟x 356, 363 (3d Cir.

2010). Among other things, we rejected Reynolds‟s arguments that the affidavit of

probable cause used to arrest him contained intentional misstatements and that certain

witnesses had committed perjury at trial. See id. at 360-61.

      Since that time, Reynolds has filed pro se more than thirty motions, letters and

other documents in the District Court. Primarily at issue here are a series of motions that

he filed purportedly under Rule 60 of the Federal Rules of Civil Procedure and the United

States Supreme Court‟s decision in Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322

U.S. 238 (1944), which recognizes district courts‟ inherent power to set aside fraudulent

civil judgments. (Docket Nos. 373, 391, 395 & 398.) In these motions (which we will

refer to collectively as a single motion), Reynolds argues that the prosecution used

fabricated evidence and perjury in the affidavit of probable cause and before the grand

and petit juries, and he seeks “acquittal” of all charges and immediate release from

prison. By order entered March 8, 2011, the District Court denied Reynolds‟s motion on

the merits and denied eight of his other motions as well. Reynolds appeals and has filed

over twenty motions and other documents in this Court. He also has since filed with the

District Court a timely motion under 28 U.S.C. § 2255, which remains pending.

                                            II.

      We have jurisdiction over final orders of the District Court pursuant to 28 U.S.C. §

1291. In addressing its authority to rule on Reynolds‟s Rule 60/Hazel-Atlas motion, the

District Court relied on non-precedential opinions in which we affirmed the denial of

                                            2
similar motions and explained that we did not have to decide whether Hazel-Atlas

motions are a valid means of attacking a criminal conviction because the underlying

challenges in those cases lacked merit.

       The same is true in this case. Relief under Hazel-Atlas is an extraordinary remedy

for fraud rising to the level of “„egregious misconduct . . . such as bribery of a judge or

jury or fabrication of evidence by counsel.‟” Herring v. United States, 424 F.3d 384, 390

(3d Cir. 2005) (citation omitted). Mere “perjury by a witness is not enough to constitute

fraud upon the court.” Id. The standard is thus “demanding” and requires a showing of:

“(1) an intentional fraud; (2) by an officer of the court; (3) which is directed at the court

itself; and (4) that in fact deceives the court.” Id.

       As the District Court explained, Reynolds has not come close to making this

showing. His specific allegations are difficult to follow, but he appears to take issue with

evidence concerning a live hand grenade, an electronic match, his criminal history, and a

statement that his mother gave to detectives. Reynolds‟s filings, however, contain neither

evidence nor colorable allegation that any of this evidence was false, let alone that the

prosecution knew it and presented the evidence anyway. Indeed, we rejected Reynolds‟s

similar claims (and some of his identical ones) on direct appeal for that reason. See

Reynolds, 374 F. App‟x at 360-61. We thus agree with the District Court that Reynolds‟s

Rule 60/Hazel-Atlas motion lacks merit.1


1
 The Government argued below that, rather than address Reynolds‟s motion as presented, the
District Court should construe it as a § 2255 motion and provide the notice of elections required
by United States v. Miller, 197 F.3d 644, 652 (3d Cir. 1999). That would indeed have been the
preferable course. Reynolds‟s underlying claims clearly lack merit, however, so any error in that
                                                3
       We turn now to the other motions Reynolds filed in the District Court and those he

has filed in this one.      The District Court denied Reynolds‟s other motions without

specifically addressing them, but we agree that they lack merit. The motions overlap to a

great extent and are otherwise difficult to decipher, but they are of four kinds. First,

Reynolds filed several motions styled as mandamus petitions arguing that the District

Court should have docketed his Rule 60/Hazel-Atlas motion as a separate civil

proceeding instead of docketing it in his criminal proceeding. (Docket Nos. 403, 406 &

415.) The manner in which the District Court docketed the motion, however, makes no

conceivable difference to the outcome.

       Second, Reynolds filed several motions styled as motions for summary judgment

or for a default judgment, in which he argued that he is entitled to judgment and

immediate release from prison on the basis of the Government‟s supposed binding

admissions, which Reynolds claims it made by failing to contest certain of his assertions

on direct appeal and elsewhere. (Docket Nos. 404, 409 & 411.) This argument is

frivolous. The Government has hardly “admitted” that Reynolds is entitled to release

from prison, and the District Court did not abuse its discretion by declining to order his

release by default.

       Third, Reynolds filed a motion (long after he filed his underlying Rule 60/Hazel-

Atlas motion) for a transcript of the June 6, 2006 proceeding to discharge one of his three



regard is harmless. Because the District Court addressed Reynolds‟s motion as presented
without providing the Miller notice, it should not treat that motion as a first § 2255 motion for
purposes of the provisions governing second or successive § 2255 motions. See 28 U.S.C. §
2255(h).
                                                 4
court-appointed counsel, which he claims contains an unspecified “open-court

announcement” of the prosecutor‟s “perjury” before the grand jury. (Docket No. 420.)

Whatever transpired during trial was known to Reynolds at that time, however, and he

already raised arguments concerning perjury in his direct appeal, which we rejected. In

addition, his conclusory assertion does not show that the transcript potentially supports

his claims. See 28 U.S.C. § 753(f). Our affirmance of the denial of this motion,

however, is without prejudice to Reynolds‟s ability to request any potentially relevant

transcripts in connection with his § 2255 proceeding, though we express no opinion on

whether this particular transcript qualifies or whether Reynolds is otherwise entitled to it.

       Finally, Reynolds filed a motion for bail pending appeal (by which he apparently

meant his former direct appeal) under 18 U.S.C. § 3143. (Docket No. 412.) Reynolds

had no criminal appeal pending, however, and he stated no basis for bail in any event.

The motions Reynolds has filed in this Court, to the extent they request any particular

relief, are essentially duplicative of his motions in the District Court and suffer from the

same deficiencies.2 For these reasons, we will affirm the judgment of the District Court.

Reynolds‟s motions in this Court are denied.

       One final observation about Reynolds‟s filings in general is in order. Reynolds

has accumulated in other cases three “strikes” under the Prison Litigation Reform Act, 28

U.S.C. § 1915(g). He has filed some nineteen appeals and other proceedings in this

2
  Reynolds claims in various filings in this Court that the District Judge lacked the power to act
in his case because he is required to recuse himself. We recently denied Reynolds‟s mandamus
petition requesting the District Judge‟s disqualification because his motion for disqualification
remained pending in the District Court, as it does today. See In re Reynolds, No. 11-1752, 2011
WL 2164123, at *1 (3d Cir. June 3, 2011).
                                                5
Court since 2007, including at least two prior mandamus petitions regarding the filings in

the District Court that are the subject of this appeal. (C.A. Nos. 11-1752 & 10-4676.) He

has also filed over thirty motions and other documents in the District Court and, since

taking this appeal, has filed over twenty motions and other documents in this one. These

filings are largely repetitive, and many state no discernible basis for relief. This volume

of unnecessary and repetitive filings potentially impedes the courts‟ ability to ascertain

and address Reynolds‟s substantive claims.        If Reynolds truly believes that he has

meritorious claims to assert and wishes to be heard on the merits, he would be best served

to refrain from duplicative and unnecessary filings in the future.




                                             6